EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should thechanges and/or additions be unacceptable to applicant, an amendment may befiled as provided by 37 CFR 1.312. To ensure consideration of such anamendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonecorrespondence with Ali Assar (Reg. No. 65848) on 04/12/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method of content distribution resource allocation, comprising:
	receiving a plurality of beacons each comprising information about an interaction of a user with content provided by a content provider;
	determining, based upon the plurality of beacons, real time user traffic associated with accessing the content; 
	determining a rate at which a number of users accessing the content changes from a first number of users accessing the content over a first timeframe to a second number of users accessing the content over a second timeframe based upon the real time user traffic;
creating a feedback loop associated with:
a first user accessing the content; 
a second user accessing a content provider entity, different than the content provider, comprising the content; and

	identifying a trend from the real time user traffic for the content based upon both the rate and the feedback loop; 
	utilizing the trend to generate a log, the log comprising:
		a type of the trend associated with the content;
		a type of the content; and
		a duration of the trend;
	predicting future user traffic to the content based upon the trend; and
	responsive to the future user traffic indicating a projected increase in real time user traffic for the content, allocating content distribution resources for the content based upon the projected increase.

2. 	(Previously Presented) The method of claim 1, comprising:
responsive to the future user traffic indicating a projected decrease in the real time user traffic for the content, allocating content distribution resources from the content to an open stack based upon the projected decrease.  

3.	(Previously Presented) The method of claim 1, wherein the rate corresponds to a factor by which the number of users accessing the content increases over a period of time.

4.	(Previously Presented) The method of claim 1, comprising:

confirming an accuracy of the real time user traffic based upon the comparison. 

5.	(Currently Amended) The method of claim 1, the predicting future user traffic to the content based upon the trend comprising:
predicting the future user traffic based upon the log





6.	(Original) The method of claim 1, the real time user traffic indicative of an amount of content distribution resources used to provide a threshold level of service to users.  

7.	(Original) The method of claim 1, the allocating content distribution resources comprising:
allocating content distribution resources from an open stack.

8.	(Previously Presented) The method of claim 1, comprising:


9.	(Original) The method of claim 1, comprising:
identifying an event indicative of a projected change in the trend.

10.	(Original) The method of claim 9, comprising:
responsive to identifying the event, allocating content distribution resources to content related to the event.

11.	(Previously Presented) The method of claim 1, 
 a beacon of the plurality of beacons indicating at least one user has at least one of:
		accessed the content;
		clicked on a page comprising the content; or 
		accessed an application comprising the content.

12.	(Original) The method of claim 1, comprising:
utilizing a pay structure for the content provider based upon the real time user traffic associated with the content.

13.	(Currently Amended) A system, comprising:

memory comprising processor-executable instructions that when executed by the processor implement a content resource allocation component configured to:
		receiving a plurality of beacons each comprising information about an interaction of a user with content provided by a content provider;
		determine, based upon the plurality of beacons, real time user traffic associated with the content; 
		determine a rate at which a number of users accessing the content decreases from a first number of users accessing the content over a first timeframe to a second number of users accessing the content over a second timeframe based upon the real time user traffic; 
		create a feedback loop associated with:
		a first user accessing the content; 
	a second user accessing a content provider entity, different than the content provider, comprising the content; and
		a third user accessing the content provider;
		identify a trend from the real time user traffic for the content based upon the rate; 
	utilize the trend to generate a log, the log comprising:
		a type of the trend associated with the content;
		a type of the content; and
		a duration of the trend;

		responsive to the future user traffic indicating a projected decrease in real time user traffic for the content, allocate content distribution resources from the content to an open stack based upon the projected decrease.  
 
14.	(Previously Presented) The system of claim 13, the content resource allocation component configured to responsive to the future user traffic indicating a projected increase in user traffic for the content, allocate content distribution resources for the content based upon the projected increase.  

15.	(Previously Presented) The system of claim 13, the content resource allocation component configured to reallocate content distribution resources to obtain a capacity correlated to the trend, responsive to the future user traffic indicating a projected change in user traffic.  

16.	(Original) The system of claim 13, the content resource allocation component configured to create a feedback loop to provide real time user traffic associated with a user accessing:
the content; 
a content provider entity comprising the content; and
the content provider.  

predicting future user traffic to the content based upon the trend comprising 
predicting the future user traffic based upon the log





18.	(Original) The system of claim 13, the content resource allocation component configured to:
identify an event indicative of a projected change in the trend; and
allocate content distribution resources to content related to the event based upon the projected change.

19.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions that when executed by a processor perform a method for content resource allocation, comprising:
	receiving a plurality of beacons each comprising information about an interaction of a user with content provided by a content provider;
	determining, based upon the plurality of beacons, real time user traffic associated with accessing the content;

creating a feedback loop associated with 
a first user accessing the content; 
a second user accessing a content provider entity comprising the content; and [[or]]
a third user accessing the content provider;
	identifying a trend from the real time user traffic for the content based upon both the rate and the feedback loop; 
	utilizing the trend to generate a log, the log comprising:
		a type of the trend associated with the content;
		a type of the content; and
		a duration of the trend;
	predicting future user traffic to the content based upon the trend; and 
	responsive to the future user traffic indicating a projected increase in user traffic for the content, allocating content distribution resources from an open stack to the content based upon the projected increase.

20.	(Currently Amended) The non-transitory computer readable medium of claim 19, the predicting future user traffic to the content based upon the trend 
predicting the future user traffic based upon the log 
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, A method of content distribution resource allocation, comprising: receiving a plurality of beacons each comprising information about an interaction of a user with content provided by a content provider; determining, based upon the plurality of beacons, real time user traffic associated with accessing the content; determining a rate at which a number of users accessing the content changes from a first number of users accessing the content over a first timeframe to a second number of users accessing the content over a second timeframe based upon the real time user traffic; creating a feedback loop associated with: a first user accessing the content; a second user accessing a content provider entity, different than the content provider, comprising the content; and a third user accessing the content provider; identifying a trend from the real time user traffic for the content based upon both the rate and the feedback loop; utilizing the trend to generate a log, the log comprising: a type of the trend associated with the content; a type of the content; and a duration of the trend; predicting future 
   				Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449